                Case 3:20-cv-05911-SKV Document 17 Filed 07/30/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                       SEATTLE DIVISION

 9

10
     BUSH N. LE,                                        CASE NO. C20-5911-SKV
11
                     Plaintiff,
12                                                      ORDER FOR REMAND
              vs.
13
     COMMISSIONER OF SOCIAL SECURITY,
14
                     Defendant.
15
              Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned
16
     case be REVERSED and REMANDED for further administrative proceedings pursuant to
17
     sentence four of 42 U.S.C. § 405(g). Upon remand from the court, the Appeals Council will
18
     instruct the Administrative Law Judge (ALJ) as follows. The ALJ will hold a de novo hearing;
19
     reevaluate the medical evidence, including the opinion of William Wilkinson, Ed.D.; evaluate
20
     the additional evidence submitted to the Appeals Council; obtain a consultative psychological
21
     evaluation and testimony from a medical expert as warranted; reevaluate the statements of
22
     Plaintiff’s mother; and obtain vocational expert testimony as warranted.
23

24

     Page 1    ORDER – [C20-5911-SKV]
                Case 3:20-cv-05911-SKV Document 17 Filed 07/30/21 Page 2 of 2



 1
              Judgment shall be entered for Plaintiff. Upon proper presentation, the Court will
 2
     consider whether reasonable attorney fees, costs, and expenses should be awarded pursuant to
 3
     the Equal Access to Justice Act, 28 U.S.C. § 2412(d); 28 U.S.C. § 1920.
 4
              DATED this 30th day of July 2021.
 5

 6

 7
                                                           A
                                                           S. KATE VAUGHAN
 8                                                         United States Magistrate Judge

 9

10   Presented by:

11   s/ Lisa Goldoftas
     LISA GOLDOFTAS
12   Special Assistant United States Attorney
     Office of the General Counsel
13   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
14   Seattle, WA 98104-7075
     Telephone: (206) 615-3858
15   Fax: (206) 615-2531
     lisa.goldoftas@ssa.gov
16

17

18

19

20

21

22

23

24

     Page 2    ORDER – [C20-5911-SKV]
